SWEENEY, J.
Heard on defendant’s motion for a new trial.
(Action of trespass on the case for negligence to recover damages for personal injuries received by plaintiff while walking in a public place at Crescent Park by being hit with a bullet from a rifle in the hands of an attendant at a shooting gallery. Verdict for plaintiff for $7000.)
(Discussion)
The defendant’s motion for a new trial of the case on the ground that the damages awarded are grossly excessive is granted upon the sole question of the amount of plaintiff’s damage, unless the plaintiff shall, within seven days after the filing of this rescript, remit in writing so much of the verdict as is in excess of $5000. If the plaintiff does so remit the excess of said verdict, the defendant’s motion for a new trial on this ground is also denied.